DETAILED ACTION
The instant application having Application No. 17/067,285 filed on 9 October 2020 where claims 1-20 are presented for examination by the examiner.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner Notes
Examiner cites particular paragraphs or columns and lines in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, or 365(c) is acknowledged. The instant application is a continuation of application 15/901,751 filed on 21 February 2018.


Information Disclosure Statement
As required by M.P.E.P. 609, the applicant’s submissions of the Information Disclosure Statements dated 9 October 2020, 15 April 2021, and 10 June 2021 are acknowledged by the examiner and the cited references have been considered in the examination of the claims now pending.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-20 of the instant application are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3, 6-16, and 18-23 of U.S. Patent No. 10,831,519. Although the claims at issue are not identical, they are not patentably distinct from each other because both sets of respective claims clearly perform the same process. Claims 1-20 of the instant application are compared to claims 1-3, 6-16, and 18-23 of Patent. No. 10,831,519 in the following table.
Instant Application
Patent No. 10,831,519
1. A computer-implemented method comprising:
1. A computer-implemented method comprising:

receiving a request to train a machine learning (ML) model within a service provider network on behalf of a user, the request comprising a first value identifying a location of a container image comprising training algorithm code, the request further comprising a second value identifying training data that is to be used to train the ML model, and the request further comprising a third value identifying a storage location where one or more model artifacts generated as a result of training the ML model are to be stored;
executing a container based on the container image;
executing a container based on the container image;
providing the training data to the container; and
providing the training data to the container; and
storing a representation of the one or more model artifacts generated as a result of training the ML model at the storage location.
storing a representation of the one or more model artifacts generated as a result of training the ML model at the storage location, the representation comprising configuration data associated with the container.
2. The computer-implemented method of claim 1, wherein:
2. The computer-implemented method of claim 1, wherein:
the training data is provided to the container as one or more files in a first local directory in the container or as one or more input streams accessible within the container; and
the training data is provided to the container as one or more files in a first local directory in the container or as one or more input streams accessible within the container; and
storing the representation of the one or more model artifacts comprises obtaining the one or more model artifacts from a second local directory in the container and sending the one or more model artifacts or an archived version of the one or more model artifacts to the storage location.
storing the representation of the one or more model artifacts comprises obtaining the one or more model artifacts from a second local directory in the container and sending the one or more model artifacts or an archived version of the one or more model artifacts to the storage location.
3. The computer-implemented method of claim 1, further comprising:
3. The computer-implemented method of claim 1, further comprising:
receiving a second request to create an instance of the ML model within the service provider network, the second request identifying the storage location of the one or more model artifacts
receiving a second request to create an instance of the ML model within the service provider network, the second request identifying the storage location of the one or more model artifacts;

executing a second container, the second container including inference code;
accessing the representation of the one or more model artifacts;
accessing the representation of the one or more model artifacts;
writing the one or more model artifacts to a local directory in the container for use by the inference code;
writing the one or more model artifacts to a local directory in the container for use by the inference code;
receiving a request to perform an inference;
receiving a request to perform an inference;
generating an inference value by executing the inference code, wherein the inference code utilizes the one or more model artifacts; and
generating an inference value by executing the inference code, wherein the inference code utilizes the one or more model artifacts; and
sending a response to the request that comprises the inference value.
sending a response to the request that comprises the inference value.
4. A computer-implemented method comprising:
6. A computer-implemented method comprising:
receiving a request to train a machine learning (ML) model within a service provider network on behalf of a user, the request at least identifying training data that is to be used to train the ML model; and
receiving a request to train a machine learning (ML) model within a service provider network on behalf of a user, the request at least comprising a value identifying training data that is to be used to train the ML model; and
training the ML model using the training data, wherein training comprises performing one or more operations within a container hosted by the service provider network and storing a representation of one or more model artifacts generated as a result of training the ML model.
training the ML model using the training data, wherein training comprises performing one or more operations within a container hosted by the service provider network and storing a representation of one or more model artifacts generated as a result of training the ML model, the representation comprising configuration data associated with the container.
5. The computer-implemented method of claim 4, wherein the request identifies a location of a container image comprising training algorithm code, and wherein the method further comprises executing the container based on the container image.
7. The computer-implemented method of claim 6, wherein the request identifies a location of a container image comprising training algorithm code, and wherein the method further comprises executing the container based on the container image.

8. The computer-implemented method of claim 6, wherein the request identifies a storage location where the representation of one or more model artifacts generated as a result of training the ML model is to be stored, and wherein the representation of the one or more model artifacts is stored at the storage location.
7. The computer-implemented method of claim 6, wherein storing the representation of the one or more model artifacts generated as a result of training the ML model comprises:
9. The computer-implemented method of claim 8, wherein storing the representation of the one or more model artifacts generated as a result of training the ML model comprises:
accessing the one or more model artifacts from a first local directory in the container;
accessing the one or more model artifacts from a first local directory in the container;
generating the representation of the one or more model artifacts, wherein the representation comprises an archive of the one or more model artifacts; and
generating the representation of the one or more model artifacts, wherein the representation comprises an archive of the one or more model artifacts; and
storing the representation of the one or more model artifacts at the storage location.
storing the representation of the one or more model artifacts at the storage location.
8. The computer-implemented method of claim 4, wherein the training the ML model further comprises:
10. The computer-implemented method of claim 6, wherein the training the ML model further comprises
providing the training data to the container as one or more files in a second local directory in the container or as one or more input streams accessible within the container.
providing the training data to the container as one or more files in a second local directory in the container.
9. The computer-implemented method of claim 4, wherein the container is based on a container image comprising training code, and wherein the training code was created by the user.
11. The computer-implemented method of claim 6, wherein the container is based on a container image comprising training code, and wherein the training code was created by the user.
10. The computer-implemented method of claim 9, wherein the container image further includes inference code that can be used to generate inferences.
12. The computer-implemented method of claim 11, wherein the container image further includes inference code that can be used to generate inferences.

13. The computer-implemented method of claim 6, wherein the request identifies one or more hyperparameters to be used for training the ML model, and wherein the training the ML model further comprises providing the one or more hyperparameters to the container as one or more files in a third local directory in the container.
12. The computer-implemented method of claim 4, further comprising:
14. The computer-implemented method of claim 6, further comprising:
receiving a second request to create an instance of the ML model within the service provider network, the second request identifying a storage location of the representation of one or more model artifacts;
receiving a second request to create an instance of the ML model within the service provider network, the second request identifying a storage location of the representation of one or more model artifacts;
executing a second container, the second container including inference code; and
executing a second container, the second container including inference code; and
generating an inference value by executing the inference code, wherein the inference code utilizes the one or more model artifacts.
generating an inference value by executing the inference code, wherein the inference code utilizes the one or more model artifacts.
13. The computer-implemented method of claim 12, further comprising:
15. The computer-implemented method of claim 14, further comprising:
sending a response to a destination outside of the machine learning service, the response comprising the inference value.
sending a response to a destination outside of the machine learning service, the response comprising the inference value.
14. The computer-implemented method of claim 12, further comprising:
16. The computer-implemented method of claim 14, further comprising:
accessing the representation of the one or more model artifacts; and
accessing the representation of the one or more model artifacts; and
writing the one or more model artifacts to a local directory in the second container for use by the inference code.
writing the one or more model artifacts to a local directory in the second container for use by the inference code.
15. A system comprising:
18. A system comprising:
a storage service implemented by a first one or more electronic devices; and
a storage service implemented by a first one or more electronic devices; and
a machine learning service implemented by a second one or more electronic devices, the machine learning service including instructions that upon execution cause the machine learning service to:
a machine learning service implemented by a second one or more electronic devices, the machine learning service including instructions that upon execution cause the machine learning service to:

receive a request to train a machine learning (ML) model on behalf of a user, the request at least comprising a value identifying training data stored within the storage service that is to be used to train the ML model; and
train the ML model using the training data, wherein to train the ML model the instructions cause the machine learning service to perform one or more operations within a container hosted by the machine learning service and to store a representation of one or more model artifacts generated as a result of training the ML model to the storage service.
train the ML model using the training data, wherein to train the ML model the instructions cause the machine learning service to perform one or more operations within a container hosted by the machine learning service and to store a representation of one or more model artifacts generated as a result of training the ML model to the storage service, the representation comprising configuration data associated with the container.
16. The system of claim 15, wherein the request identifies a location of a container image comprising training algorithm code, and wherein the instructions further cause the machine learning service to execute the container based on the container image.
19. The system of claim 18, wherein the request identifies a location of a container image comprising training algorithm code, and wherein the instructions further cause the machine learning service to execute the container based on the container image.
17. The system of claim 15, wherein the request identifies a storage location where the representation of the one or more model artifacts generated as a result of training the ML model are to be stored, and wherein the representation of the one or more model artifacts are stored at the storage location.
20. The system of claim 18, wherein the request identifies a storage location where the representation of the one or more model artifacts generated as a result of training the ML model are to be stored, and wherein the representation of the one or more model artifacts are stored at the storage location.
18. The system of claim 17, wherein to store the representation of the one or more model artifacts generated as a result of training the ML model, the machine learning service is to:
21. The system of claim 20, wherein to store the representation of the one or more model artifacts generated as a result of training the ML model, the machine learning service is to:
access the one or more model artifacts from a first local directory in the container;
access the one or more model artifacts from a first local directory in the container;
generate the representation of the one or more model artifacts, wherein the representation is to comprise an archive of the one or more model artifacts; and
generate the representation of the one or more model artifacts, wherein the representation is to comprise an archive of the one or more model artifacts; and

store the representation of the one or more model artifacts at the storage location.
19. The system of claim 17, wherein to train the ML model, the machine learning service is further to:
22. The system of claim 20, wherein to train the ML model, the machine learning service is further to:
provide the training data to the container as one or more files in a second local directory in the container or as one or more input streams accessible within the container.
provide the training data to the container as one or more files in a second local directory in the container or as one or more input streams accessible within the container.
20. The system of claim 15, wherein the instructions further cause the machine learning service to:
23. The system of claim 18, wherein the instructions further cause the machine learning service to:
receive a second request to create an instance of the ML model, the second request to identify the storage location of the representation of one or more model artifacts;
receive a second request to create an instance of the ML model, the second request to identify the storage location of the representation of one or more model artifacts;
execute a second container, the second container to include inference code; and
execute a second container, the second container to include inference code; and
generate an inference value via an execution of the inference code, wherein the inference code is to utilize the one or more model artifacts.
generate an inference value via an execution of the inference code, wherein the inference code is to utilize the one or more model artifacts.



Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –



Claims 1-4, 8, 11-12, 14-15, and 20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Srinivasan et al. (U.S. 2018/0300653) (Hereinafter Srinivasan – art of record, see IDS dated 9 October 2020).
As per claim 1, Srinivasan discloses a computer-implemented method comprising: 
receiving a request to train a machine learning (ML) model within a service provider network on behalf of a user, the request identifying a location of a container image comprising training algorithm code (see for example Srinivasan, this limitation is disclosed such that a scheduler receives a training request to perform a machine learning training job on a model in a container image, the source of the request being a user (i.e. receiving a request to train a machine learning model…on behalf of a user); paragraph [0055]. The user the request is received from is a user of DML system (distributed machine learning system, i.e. the “service provider network” within which the request is received); paragraph [0053]. The training job is a process of training a “machine learned model” (i.e. claimed “machine learning (ML) model”) according to a particular model architecture; paragraph [0018]. In response to the training request, the system retrieves a container image corresponding to the model architecture type [of the request], wherein the container image contains the model architecture in the form of computer readable instructions that support the matrix operations and other processes that define the model architecture (i.e. container image containing model architecture discloses claimed “container image comprising training algorithm code”); paragraph [0027]),
identifying training data that is to be used to train the ML model, and identifying a storage location where one or more model artifacts generated as a result of training the ML model are to be stored (see for example Srinivasan, this limitation is disclosed such that a volume data store stores volumes of training data, each volume of training data pertaining to a particular machine learning training task and being identified by a unique value; paragraph [0038]. A specific volume of the volumes of training data is used for training a type of model; paragraph [0039]. Further, model metadata includes the volume identifier for the training data that will be used to train the model (i.e. identifying training data that is used to train the machine learning model occurs in a similar manner as claimed); paragraph [0049]); 
executing a container based on the container image (see for example Srinivasan, this limitation is disclosed such that a volume of training data is mounted to the filesystem of a container image, wherein said container image is further executed as a training container (i.e. claimed “executing a container based on the container image”); paragraph [0004]); 
providing the training data to the container (see for example Srinivasan, this limitation is disclosed such that the volume of training data is mounted to (i.e. claimed “providing the training data”) the container image; paragraph [0004]); and 
storing a representation of the one or more model artifacts generated as a result of training the ML model at the storage location (see for example Srinivasan, this limitation is disclosed such that a training container execution the operations defined by the given training data iteratively, and updates the model stored in a specific subdirectory of the training container filesystem as output at each iteration; paragraph [0062]. The iterative updates output to the model in the output directory include updated weights (i.e. model artifacts). Once the training container has executed the prescribed number of iterations, iteratively updating the weights defined in the model (which began as the base model) and storing the resultant model in its output directory, the DML system obtains a combination of the model and additional metadata 
As per claim 2, Srinivasan discloses the computer-implemented method of claim 1, wherein: 
the training data is provided to the container as one or more files in a first local directory in the container or as one or more input streams accessible within the container (see for example Srinivasan, this limitation is disclosed such that the distributed machine learning (also referred to as DML) system mounts the set of structured training data (also referred to as the volume of training data) to the filesystem of the container. The DML system creates a specific directory for input data in the container filesystem and the volume of training data is mounted in this directory (i.e. claimed “training data is provided to the container as one or more files in a first local directory in the container”); paragraph [0027]); and 
storing the representation of the one or more model artifacts comprises obtaining the one or more model artifacts from a second local directory in the container and sending the one or more model artifacts or an archived version of the one or more model artifacts to the storage location (see for example Srinivasan, this limitation is disclosed such that in addition to mounting the training data in the container, the DML system may pre-load a base model to the filesystem of the container, the pre-loaded base model being any suitable model or previously learned model with model weights (i.e. claimed “model artifacts”) that is compatible with the model architecture; paragraph [0028]. Once the training has completed, the DML system obtains a combination of the model and additional metadata from the container output 
As per claim 3, Srinivasan discloses the computer-implemented method of claim 1, further comprising: 
receiving a second request to create an instance of the ML model within the service provider network, the second request identifying the storage location of the one or more model artifacts (see for example Srinivasan, this limitation is disclosed such that the scheduler receives a plurality of requests (i.e. claimed “receiving a second request” inclusive), the scheduler generating task objects corresponding to respective received requests and placing those task objects in a queue. For training job requests, the generated task object references the volume of training data to be used as well as the parameters received with the respective training request; paragraph [0055]. For each training request received, training container is executed, including executing a second training container with a second model architecture that operations on a second volume of training data, wherein the second training container outputs a second model which the DML system stores in the storage system; paragraph [0069]. When a client transmits a prediction request to the DML system, the client request indicates a model bundle that includes the model and its weights, classification labels, and other metadata relating to the training of the model; paragraph [0031]); 
executing a second container, the second container including inference code; accessing the representation of the one or more model artifacts (see for example Srinivasan, this limitation is disclosed such that, as discussed above, a second container is executed; 
writing the one or more model artifacts to a local directory in the container for use by the inference code (see for example Srinivasan, this limitation is disclosed such that the container includes an output directory; paragraph [0043]. If the filesystem of the container does not include the directory for output, one is created; paragraph [0027]. As discussed above, the DML system iteratively updates the weights defined in the model and stores the resultant model in its output directory (i.e. “writing the one or more model artifacts to a local directory in the container” as claimed), the DML system then obtaining a combination of the model and additional metadata from the container output directory as a model bundle (i.e. model bundle is claimed “representation of the one or more model artifacts generated a result of training the ML model”) and then stores the obtained model bundle in persistent memory of the DML system (i.e. claimed “storage location”); paragraph [0029]. The model bundle is then indicated for use by a prediction request, wherein the scheduler generates a prediction task (i.e. claimed “inference code”) to perform the prediction request; paragraph [0052]); 
receiving a request to perform an inference (see for example Srinivasan, this limitation is disclosed such that the scheduler receives prediction requests (i.e. prediction request corresponds to an “inference” request)); 
generating an inference value by executing the inference code, wherein the inference code utilizes the one or more model artifacts (see for example Srinivasan, this limitation is disclosed such that the DML system executes the prediction task in the serving container and outputs a prediction including one or more possible classifications and a corresponding confidence score for each respective classification; paragraph [0030]); and 
sending a response to the request that comprises the inference value (see for example Srinivasan, this limitation is disclosed such that the serving container executing the prediction task outputs a prediction to the requesting client computing device, the prediction including one or more possible classifications and a corresponding confidence score for each respective classification as discussed above; paragraph [0030]).
As per claim 4, Srinivasan discloses the computer-implemented method comprising: 
receiving a request to train a machine learning (ML) model within a service provider network on behalf of a user, the request at least identifying training data that is to be used to train the ML model (see for example Srinivasan, this limitation is disclosed such that a scheduler receives a training request to perform a machine learning training job on a model in a container image, the source of the request being a user (i.e. receiving a request to train a machine learning model…on behalf of a user); paragraph [0055]. The user the request is received from is a user of DML system (distributed machine learning system, i.e. the “service provider network” within which the request is received); paragraph [0053]. The training job is a process of training a “machine learned model” (i.e. claimed “machine learning (ML) model”) according to a particular model architecture; paragraph [0018]. In response to the training request, the system retrieves a container image corresponding to the model architecture type [of the request], wherein the container image contains the model architecture in the form of computer readable instructions that support the matrix operations and other processes that define the model architecture (i.e. container image containing model architecture discloses claimed “container image comprising training algorithm code”); paragraph [0027]. Further, model metadata includes the volume identifier for the training data that will be used to train the model 
training the ML model using the training data, wherein training comprises performing one or more operations within a container hosted by the service provider network and storing a representation of one or more model artifacts generated as a result of training the ML model (see for example Srinivasan, this limitation is disclosed such that the system executes a plurality of events (i.e. claimed “performing one or more operations”) defined by the mounted volume of training data in the training container to receive a trained model from the container; paragraph [0004]. The training container execution the operations defined by the given training data iteratively, and updates the model stored in a specific subdirectory of the training container filesystem as output at each iteration; paragraph [0062]. The iterative updates output to the model in the output directory include updated weights (i.e. model artifacts). Once the training container has execute the prescribed number of iterations, iteratively updating the weights defined in the model (which began as the base model) and storing the resultant model in its output directory, the DML system obtains a combination of the model and additional metadata from the container output directory as a model bundle (i.e. model bundle is claimed “representation of the one or more model artifacts generated a result of training the ML model”) and then stores the obtained model bundle in persistent memory of the DML system (i.e. claimed “storage location”); paragraph [0029]).
As per claim 8, Srinivasan discloses the computer-implemented method of claim 4, wherein the training the ML model further comprises: 
providing the training data to the container as one or more files in a second local directory in the container or as one or more input streams accessible within the container 
As per claim 11, Srinivasan discloses the computer-implemented method of claim 4, wherein the request identifies one or more hyperparameters to be used for training the ML model (see for example Srinivasan, this limitation is disclosed such that relevant hyper parameters are received in the training request (i.e. requests identify hyperparameters to be used for training); paragraph [0029]), and 
wherein the training the ML model further comprises providing the one or more hyperparameters to the container as one or more files in a third local directory in the container (see for example Srinivasan, this limitation is disclosed such that the DML system receives the hyper parameters and generates one or more training containers based on the received hyper parameters and the raw data; paragraph [0025]. Further, data retrieved can be mounted to a specific directory; paragraph [0027]).
As per claim 12, Srinivasan discloses the computer-implemented method of claim 4, further comprising: 
receiving a second request to create an instance of the ML model within the service provider network, the second request identifying a storage location of the representation of one or more model artifacts (see for example Srinivasan, this limitation is disclosed such that the scheduler receives a plurality of requests (i.e. claimed “receiving a second request” 
executing a second container, the second container including inference code (see for example Srinivasan, this limitation is disclosed such that, as discussed above, a second container is executed; paragraph [0069]. Second container includes a container executing prediction tasks (i.e. inference code)); and 
generating an inference value by executing the inference code, wherein the inference code utilizes the one or more model artifacts (see for example Srinivasan, this limitation is disclosed such that the DML system executes the prediction task in the serving container and outputs a prediction including one or more possible classifications and a corresponding confidence score for each respective classification; paragraph [0030]).
As per claim 14, Srinivasan discloses the computer-implemented method of claim 12, further comprising: 
accessing the representation of the one or more model artifacts (see for example Srinivasan, this limitation is disclosed such once the model bundle is stored in the persistent 
writing the one or more model artifacts to a local directory in the second container for use by the inference code (see for example Srinivasan, this limitation is disclosed such that the container includes an output directory; paragraph [0043]. If the filesystem of the container does not include the directory for output, one is created; paragraph [0027]. As discussed above, the DML system iteratively updates the weights defined in the model and stores the resultant model in its output directory (i.e. “writing the one or more model artifacts to a local directory in the container” as claimed), the DML system then obtaining a combination of the model and additional metadata from the container output directory as a model bundle (i.e. model bundle is claimed “representation of the one or more model artifacts generated a result of training the ML model”) and then stores the obtained model bundle in persistent memory of the DML system (i.e. claimed “storage location”); paragraph [0029]. The model bundle is then indicated for use by a prediction request, wherein the scheduler generates a prediction task (i.e. claimed “inference code”) to perform the prediction request; paragraph [0052]).
Regarding claim 15, it is a system claim having similar limitations cited in claim 4.    Thus, claim 15 is also rejected under the same rationales as cited in the rejection of claim 4.
Regarding claim 20, it is a system claim having similar limitations cited in claim 12.    Thus, claim 20 is also rejected under the same rationales as cited in the rejection of claim 12.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5-7 and 16-19 are rejected under 35 U.S.C. 103 as being unpatentable over Srinivasan (U.S. 2018/0300653) as applied to claims 4 and 15 above, respectively, and further in view of Aydelott et al. (U.S. 2018/0095778) (Hereinafter Aydelott – art of record, see IDS dated 9 October 2020).
As per claim 5, Srinivasan discloses the computer-implemented method of claim 4, wherein the request identifies a container image comprising training algorithm code (see for example Srinivasan, this limitation is disclosed such that a scheduler receives a training request to perform a machine learning training job on a model in a container image, the source of the request being a user (i.e. receiving a request to train a machine learning model…on behalf of a user); paragraph [0055]. The user the request is received from is a user of DML system (distributed machine learning system, i.e. the “service provider network” within which the request is received); paragraph [0053]. The training job is a process of training a “machine learned model” (i.e. claimed “machine learning (ML) model”) according to a particular model 
wherein the method further comprises executing the container based on the container image (see for example Srinivasan, this limitation is disclosed such that a volume of training data is mounted to the filesystem of a container image, wherein said container image is further executed as a training container (i.e. claimed “executing a container based on the container image”); paragraph [0004]).
Although Srinivasan discloses that the request identifies a container image comprising training algorithm code, Srinivasan does not explicitly teach that the request identifies a location of a container image.
However, Aydelott discloses that a request identifies a location of a container image (see for example Aydelott, this limitation is disclosed such that a received [machine learning] request comprises information associated with a respective container; paragraph [0004]. The [machine learning] request associated with a container is received from a user device consequent to interaction or input with a user input; paragraph [0041]. The request comprises information associated with a container and receiving the request comprises analyzing the received request; paragraph [0043]. The interface allows values (interchangeably referred to as values) for a request to be input using menus and input areas. Pulldown menu 1008 allows selection of which 
Srinivasan in view of Aydelott is analogous art because they are from the same field of endeavor, machine learning.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method as taught by Srinivasan by determining machine learning configuration information from requests as taught by Aydelott because it would enhance the teaching of Srinivasan with an effective means of implementing requests associated with containers with a plurality of deployments (as suggested by Aydelott, see for example paragraph [0041]).
As per claim 6, Srinivasan discloses the computer-implemented method of claim 4 (see rejection of claim 4 above), and wherein the representation of the one or more model artifacts is stored at a storage location (see for example Srinivasan, this limitation is disclosed such that once the training has completed, the DML system obtains a combination of the model and additional metadata from the container output directory as a model bundle (i.e. model bundle is claimed “representation of the one or more model artifacts generated a result of training the ML model”) and then stores the obtained model bundle in persistent memory of the DML system (i.e. claimed “storage location”); paragraph [0029]).
	Srinivasan does not explicitly teach the limitation wherein a request identifies a storage location where a representation of one or more model artifacts generated as a result of training the ML model is to be stored.
	However, Aydelott discloses the limitation wherein a request identifies a storage location where a representation of one or more model artifacts generated as a result of training the ML model is to be stored (see for example Srinivasan, this limitation is disclosed such that once the training has completed, the DML system obtains a combination of the model and additional metadata from the container output directory as a model bundle (i.e. model bundle is claimed “representation of the one or more model artifacts generated a result of training the ML model”) and then stores the obtained model bundle in persistent memory of the DML system (i.e. claimed “storage location”); paragraph [0029]).
Srinivasan in view of Aydelott is analogous art because they are from the same field of endeavor, machine learning.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method as taught by Srinivasan by determining machine learning configuration information from requests as taught by Aydelott because it would enhance the teaching of Srinivasan with an effective means of implementing requests associated with containers with a plurality of deployments (as suggested by Aydelott, see for example paragraph [0041]).
As per claim 7, Srinivasan in view of Aydelott discloses the computer-implemented method of claim 6 (see rejection of claim 7 above), wherein storing the representation of the one or more model artifacts generated as a result of training the ML model comprises: 
accessing the one or more model artifacts from a first local directory in the container (see for example Srinivasan, this limitation is disclosed such once the model bundle is stored in the persistent memory of the DML system, the model stored in the model bundle may be used at a later time in a serving container; paragraph [0029]. Once a prediction request indicating a model bundle is received, the DML system mounts the model to a server container image); 
generating the representation of the one or more model artifacts, wherein the representation comprises an archive of the one or more model artifacts (see for example Srinivasan, this limitation is disclosed such that the container includes an output directory; paragraph [0043]. As discussed above, the DML system iteratively updates the weights defined in the model and stores the resultant model in its output directory, the DML system then obtaining a combination of the model and additional metadata from the container output directory as a model bundle (i.e. model bundle is claimed “representation” that “comprises an archive of the one or more model artifacts”); paragraph [0029]); and 
storing the representation of the one or more model artifacts at the storage location (see for example Srinivasan, this limitation is disclosed such that after the DML system obtains the model and additional metadata from the container output directory as a model bundle, the obtained model bundle is stored in persistent memory of the DML system; paragraph [0029]).
Regarding claim 16, it is a system claim having similar limitations cited in claim 5.    Thus, claim 16 is also rejected under the same rationales as cited in the rejection of claim 5.
Regarding claim 17, it is a system claim having similar limitations cited in claim 6.    Thus, claim 17 is also rejected under the same rationales as cited in the rejection of claim 6.
Regarding claim 18, it is a system claim having similar limitations cited in claim 7.    Thus, claim 18 is also rejected under the same rationales as cited in the rejection of claim 7.
As per claim 19, Srinivasan in view of Aydelott discloses the system of claim 17 (see rejection of claim 17 above), wherein to train the ML model, the machine learning service is further to: 
provide the training data to the container as one or more files in a second local directory in the container or as one or more input streams accessible within the container .

Claims 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Srinivasan (U.S. 2018/0300653) as applied to claim 4 above, and further in view of Cerino et al. (U.S. 2019/0114370) (Hereinafter Cerino – art of record, see IDS dated 9 October 2020).
As per claim 9, Srinivasan discloses the computer-implemented method of claim 4 (see rejection of claim 4 above), but does not explicitly teach the limitation wherein a container is based on a container image comprising training code, and wherein the training code was created by a user.
However, Cerino discloses the limitation wherein a container is based on a container image comprising training code, and wherein the training code was created by a user (see for example Cerino, this limitation is disclosed such that the expressions for training a machine learning model are created by users; paragraph [0063]).
Srinivasan in view of Cerino is analogous art because they are from the same field of endeavor, machine learning.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method as taught by Srinivasan by allowing user creation of machine learning training expressions as taught by Cerino because it would enhance 
As per claim 10, Srinivasan in view of Cerino discloses the computer-implemented method of claim 9, wherein the container image further includes inference code that can be used to generate inferences (see for example Srinivasan, this limitation is disclosed such that performance of a prediction task (i.e. inference code) includes deployment of a respective container; paragraph [0053]).

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Srinivasan (U.S. 2018/0300653) as applied to claim 12 above, and further in view of Zeiler et al. (U.S. 2018/0089592) (Hereinafter Zeiler – art of record, see IDS dated 9 October 2019).
As per claim 13, Srinivasan discloses the computer-implemented method of claim 12 see rejection of claim 12 above), but does not explicitly teach sending a response to a destination outside of the machine learning service, the response comprising the inference value.
However, Zeiler discloses sending a response to a destination outside of the machine learning service, the response comprising the inference value (see for example Zeiler, this limitation is disclosed such that machine learning prediction model responses are sent to a service platform external to the service platform where execution occurs; paragraph [0034]).
Srinivasan in view of Zeiler is analogous art because they are from the same field of endeavor, machine learning.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method as taught by Srinivasan by communicating .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Gray et al. (U.S. 2017/0017903) discloses a server that includes machine learning models that are deployable for satisfying requests; paragraph [0042]

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN R LABUD whose telephone number is (571)270-5174. The examiner can normally be reached Monday - Thursday 10am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, EMERSON PUENTE can be reached on (571)272-3652. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: 





/JONATHAN R LABUD/            Examiner, Art Unit 2196